Name: Commission Regulation (EC) No 1341/94 of 9 June 1994 re- establishing the levying of customs duties on certain industrial products originating in India, Malaysia, Thailand, Argentina and Pakistan, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3831/90 apply
 Type: Regulation
 Subject Matter: industrial structures and policy;  tariff policy;  cooperation policy
 Date Published: nan

 No L 146/2 Official Journal of the European Communities 11 . 6 . 94 COMMISSION REGULATION (EC) No 1341/94 of 9 June 1994 re-establishing the levying of customs duties on certain industrial products originating in India, Malaysia, Thailand, Argentina and Pakistan, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3831/90 apply THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3831 /90 of 20 December 1990 applying generalized tariff preferences for 1991 in respect of certain industrial products originating in developing countries ('), extended for 1994 by Regulation (EC) No 3668/93 (2), and in particular Article 9 thereof, Whereas, pursuant to Articles 1 and 6 of Regulation (EEC) No 3831 /90, suspension of customs duties shall be accorded from 1 January to 30 June 1994 to each of the countries or territories listed in Annex III other than those listed in column 4 of Annex I, within the framework of the preferential tariff ceilings fixed in column 6 of Annex I ; Whereas, as provided for in Article 7 of that Regulation , as soon as the individual ceilings in question are reached at Community level , the levying of customs duties on imports of the products in question originating in each of the countries and territories concerned may at any time be re-established ; Whereas, in the case of the products of the order Nos and origins indicated in the table below, the individual ceiling is fixed at the levels indicated in that table ; whereas that ceiling was reached, on the date indicated below, by charges of imports into the Community of the products in question : Order No Origin Ceiling(ECU) Date 10.0280 India 201 000 23 . 3 . 1994 10.0480 Malaysia 2 414 500 30.3.1994 Thailand 2 414 500 30 . 3. 1994 10.0520 Argentina 4 341 000 28.2.1994 10.0540 India 1 447 000 28.2.1994 Pakistan 1 447 000 28 . 2. 1994 10.1055 Malaysia 2315 500 31 . 1 . 1994 Whereas, it is appropriate to re-establish the levying of customs duties for the products in question, HAS ADOPTED THIS REGULATION : Article 1 As from 14 June 1994, the levying of customs duties, suspended from 1 January to 30 June 1994, pursuant to Regulation (EEC) No 3831 /90, shall be re-established on imports into the Community of the products indicated in the table below : (') OJ No L 370, 31 . 12. 1990, p . 1 . 0 OJ No L 338, 31 . 12. 1993, p . 22. 11 . 6. 94 Official Journal of the European Communities No L 146/3 Order No CN code Description Origin 10.0280 10.0480 10.0520 10.0540 10.1055 2924 29 30 3923 21 00 4104 10 95 4104 10 99 4104 31 11 4104 31 19 4104 31 30 4104 31 90 4104 39 10 4104 39 90 4106 20 00 8528 10 14 8528 10 16 8528 10 18 8528 10 22 8528 10 28 8528 10 52 8528 10 54 8528 10 56 8528 10 58 8528 10 62 8528 10 66 8528 10 72 8528 10 76 Paracetamol (INN) Sacks and bags (including cones)  Of polymers of ethylene Leather of bovine or equine animals, without hair on, other than leather of heading No 4108 or 4109  Whole bovine skin leather, of a unit surface area not exceeding 28 square feet (2,6 m2)   Other    Otherwise prepared  Other bovine leather and equine leather, parchment-dressed or prepared after tanning Goat or kid skin leather, without hair on, other than leather of heading No 4108 or 4109  Parchment-dressed or prepared after tanning Television receivers (including video monitors and video projectors) whether or not combined in the same housing, with radio-broadcasts receivers or sound or video recording or reproducing apparatus  Colour   Telelvision projection equipment Apparatus incorporating a videophonic recorder or reproducer  Television receivers with integral tube India Malaysia Thailand Argentina India Pakistan Malaysia Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 June 1994. For the Commission Christiane SCRIVENER Member of the Commission